Citation Nr: 1722479	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-17 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIDP). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. A. Dietrich, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1976 to February 1981 and from January 1982 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In August 2012, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a hearing held via videoconference from the RO.  The claims file contains a copy of the hearing transcript.

In March 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development and readjudication, notably to obtain a VA examination that discusses the nature and etiology of the claimed CIDP and to obtain any further medical records identified by the Veteran.  The Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Although the Veteran has contracted a second disorder which mimics some of the signs and symptoms of CIDP, the issue remains characterized as entitlement to service connection for CIDP.  Cryoglobulinemia was raised as a potential differential diagnosis beginning in 2013 and 2014.  However, the medical evidence establishes that at the time the Veteran filed his claim, only CIDP was present; the cryoglobulinemia arose later.  This is not a situation where a diagnosis changed; a second, separate condition arose.  Doctors relate such to hepatitis B which can be demonstrably shown to have been contracted after November 2009.  The result of this clearly intercurrent injury/infection is therefore not part of the current appeal.  See 38 C.F.R. § 3.155(d)(2); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  



FINDING OF FACT

CIDP did not have its onset in service or within the first post-service year, and is not otherwise etiologically related to service.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for CIDP have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The Veteran received timely and adequate notice in March 2011, prior to the initial adjudication of his appeal, and the RO associated all identified and available relevant service treatment records and private and VA treatment records with the claims file.  At the Veteran's August 2012 hearing, the undersigned elicited relevant testimony and suggested evidence that would help the Veteran substantiate his claim.  Further, in May 2015, VA provided an examination and obtained an opinion pertaining to the Veteran's appeal.  The examination and opinion are adequate, as the examiner thoroughly considered the relevant history of the Veteran's symptoms, physically examined the Veteran, and provided sufficiently detailed findings, and a clear medical explanation for the opinion concerning the Veteran's CIDP.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Neither the Veteran nor his representative has asserted that any additional records need to be obtained or additional examinations scheduled.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  CIDP, considered an organic disease of the nervous system, is among the listed conditions under 38 C.F.R. § 3.309(a), and is therefore subject to the presumption;  a one year presumptive period dating from separation from service applies.  38 C.F.R. § 3.307(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his CIDP either had its onset in-service or is etiologically related to in-service inoculation with an air gun.  The Board must also consider the possibility of presumptive service connection.

However, service connection under the presumption for chronic diseases is not warranted.  CIDP was formally diagnosed in November 2009, following extensive medical testing and investigation when persistent and severe neurological symptoms arose in approximately May of that year.  This is well outside the one year presumptive period under the regulation.  The Board recognizes that the Veteran has reported intermittent, mild neurological symptoms and fever he argues were initial manifestations of CIDP during and immediately after service, and continuing until his diagnosis.  However, VA examiners have considered such and have opined that the described symptoms did not reflect typical CIDP, and it would be atypical to experience such mild and vague symptoms for such a long period prior to a full-blown attack.  See Report of May 2015 VA examination.  Moreover, despite current reports by the Veteran of such symptoms, service treatment and post-service records do not reveal complaints or treatment for neurological symptoms, including arm tingling in service or during the first post-service year.  

This medical evidence and lack of corroborating documentary medical evidence outweigh the Veterans competent lay descriptions of symptoms.  Further, while the lay description of experienced symptoms is competent evidence, the Board notes that the Veteran's opinion that such represents the onset of the eventually diagnosed disease is not competent evidence.  Such an opinion lies outside the knowledge and experience of a lay person.  Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not merely describing an observed cause and effect relationship; he is applying logic and drawing conclusions which require application of specialized medical knowledge and training he simply does not possess.

Accordingly, as the weight of the evidence is against a finding that CIDP was first manifested within the first post-service year, presumptive service connection is not warranted.

Turning to direct service connection, the Board must also conclude, for the same reasons cited above, that CIDP was not first manifested on active duty.  The highly probative opinion of the VA examiner, that CIDP did not arise until long after service, establishes such by a preponderance of the evidence.  Even if the Veteran did experience symptoms of fever, limb numbness and weakness, and similar neurological manifestations, in service, the well-reasoned and supported opinion of the VA examiner establishes that such were not likely manifestations of CIDP.

The Veteran may still establish a nexus to service, however, even where the condition manifested after separation.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Here, he alleges that inoculation with an airgun led to CIDP; in support, he states that some time after his injection, he began experiencing an "odd sensation" in the right arm which would come and go.  He described such as weakness and tingling.  He has also argued that VA recognizes that some diseases, related to herbicide exposure, have a long period of latency between exposure and manifestation; the Veteran does not allege he was exposed to herbicides or that herbicide exposure causes CID.  He instead uses the herbicide conditions as an analogy to his own situation.

Unfortunately, despite the sincerity of the Veteran's belief that current CIDP is related to an inoculation or exposure several decades ago in service, his opinion is not competent evidence of a nexus.  As is discussed above, expression of a nexus opinion in this case, requiring consideration of specialized medical training and knowledge, is beyond the ken of a layperson such as the Veteran.  Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The sole remaining, and only competent, evidence regarding the question of a direct nexus between service and current CIDP, the May 2015 VA examination, is against the claim.  The VA examiner, a neurologist,  reviewed the claims file and complete medical records, to include the discussions of potential alternative diagnoses.  She reviewed service records and considered the lay statements and medical history provided by the Veteran.  The examiner accepted that the Veteran had likely had an airgun injection, and that such injections can trigger conditions such as and including CIDP.  However, typically the condition arises within three or four weeks of the injection, not 30 years later.  The onset of the signs and symptoms identified as CIDP was too far removed from the inoculation to make a connection likely.  Further, even if the Veteran's reports of intermittent aching and weakness of his arm over the years between service and diagnosis of CIDP were accepted, "these events don't sound particularly like CIDP exacerbations and it would be atypical to 









(CONTINUED NEXT PAGE)
have such mild/vague symptoms for so long before having a full blown attack."  She opined that it was not at least as likely as not that CIDP was related to service, to include aggravation.

Accordingly, the totality of the competent evidence is against the claim; there is no doubt to be resolved.  Service connection for CIDP is not warranted.


ORDER

Service connection for CIDP is denied.


____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


